Citation Nr: 1723658	
Decision Date: 06/22/17    Archive Date: 06/29/17

DOCKET NO.  07-10 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for gastroesophageal disorder.

2.  Entitlement to service connection for a heart condition, claimed as tachycardia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P.S. McLeod, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from January to April 1993, from February to June 1998, and from October 2003 to June 2004.  The Veteran also served as a reservist in the Army National Guard.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth Puerto Rico.  The case was later transferred to the VA RO in St. Petersburg, Florida.

This case was previously before the Board in July 2014 and was remanded for further development.

The issue of entitlement to service connection for gastroesophageal disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The preponderance of the evidence is against a finding that the Veteran has a heart condition, to include tachycardia.


CONCLUSION OF LAW

The criteria for service connection for a heart condition, to include tachycardia, have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38  U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Board previously remanded the claim in July 2014.  Pursuant to the remand directives the RO arranged for translation of all Spanish language documents in the claims file and readjudicated the claim, considering the evidence associated with the record after the February 2014 supplemental statement of the case (SSOC).  A new SSOC was issued following readjudication.

II.  Service Connection

The Veteran claims entitlement to service connection for a heart condition, to include tachycardia.  Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

Service connection may be awarded on a presumptive basis for certain chronic diseases listed in 38 C.F.R. § 3.309(a) (including cardiovascular disease) that manifest to a degree of 10 percent within one year of service separation or during service and then again at a later date.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed. Cir. 2013).  Evidence of continuity of symptomatology may be sufficient to invoke this presumption if a claimant demonstrates (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet. App. 488, 496-97 (1997)); see 38 C.F.R. § 3.303(b).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.  When considering whether lay evidence is competent, the Board must determine on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).

The Veteran's service treatment records (STRs) are silent for any treatment, diagnosis, or complaints of any heart condition.  A Report of Medical History, dated in August 2003, reflects that that he did not have palpitations, pounding heart or abnormal heartbeat, and that upon clinical evaluation his heart was considered normal.  The Veteran's separation examinations for each period of active service are similarly silent for any heart condition.


A VA examination conducted in March 2005 provided that the Veteran presented with complaints of tachycardia, manifested by palpitations associated with shortness of breath and chest sharp pain.  The last episode reported by the Veteran occurred four days prior to the examination, with a frequency of three days to daily.  Palpitation episodes were generally resolved on their own in approximately two minutes.  The objective findings of the physical examination revealed heart rate of 76 beats per minute, blood pressure at 110/68, regular cardiac rhythm, no gallop, and adequate bilateral peripheral pulses.  A chest X-ray was conducted and there was no evidence of cardiopulmonary abnormalities.  An ambulatory electrocardiogram was run for 21:35 hours and there were no abnormal results identified.  Specifically the examiner noted no episodes of ventricular tachycardia.  No diagnosis was rendered and the examiner specifically commented "[n]o evidence of tachycardia found in EKG done and/or at physical examination.  HOLTER was normal."

VA medical records from May 2006, received in November 2006, indicate that the Veteran had complaints of heart palpitations.  Heart palpitations are also noted in the October 2006 VA treatment records associated with chest pain.  However, no specific diagnosis was associated with either mention of such palpitations.

January 2007 VA treatment records include objective cardiovascular assessments, finding normal heart sounds, no murmurs, and regular rate.  A February 2009 post-active service U.S. Army temporary disability retired list evaluation noted the Veteran's heart rate and rhythm were regular.  A July 2009 VA medication worksheet does not indicate any prescribed medications for any heart condition.  August 2009 VA medical records indicate regular heart rate and rhythm with no ,murmurs heard on auscultation.

Correspondence from the Veteran's spouse, dated September 2009, claims that the Veteran has tachycardia and takes medication for it.  February 2010 VA examination results provided cardiac findings with no evidence of congestive heart failure or pulmonary hypertension.  The examination results also found no extra heart noise and regular rhythm.  

A June 2012 VA Gulf War general medical examination did not indicate any heart condition in the Veteran's medical history.  In a January 2014 VA review of systems under the cardiovascular section there is a notation of "some problems identified" but there is no diagnosis or explanation provided.  VA treatment records from September 2014, in the medical history portion, provided regular rate and rhythm of the heart. No adventitious sound, gallops, murmurs or ectopy was noted.  November 2014 VA treatment records documented regular heart rhythm.  In May 2015 VA treatment records the Veteran's heart rate and rhythm were regular, but the Veteran's VA primary care physician recommended the Veteran be scheduled for an echocardiogram for "complaints of twitching chest pains."  However, the physician specifically stated that the Veteran had no cardiac history.  The interpretation summary of the echocardiogram did not provide a diagnosis or impression of any heart condition.  January 2017 VA treatment records the Veteran's heart was also found to have regular rhythm.

The Board finds that entitlement to service connection for a heart condition, claimed as tachycardia is not warranted.

The Veteran's STRs and separation examinations do not indicate that he was treated, complained of, or diagnosed with any heart condition while on active duty service.  The Veteran did indicate on his May 2006 medical board examination that he experienced heart palpitations, which he has maintained occurred during service.  The Veteran characterized these palpitations as tachycardia, and his wife has submitted lay statements to assert such as well.  However, neither the Veteran or his spouse are competent to diagnose that heart palpitations are tachycardia, as this would require a medical opinion, especially where EKG and chest x-ray's are used to diagnose such.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77.

The VA examination conducted in March 2005, within one year of separation from active duty, acknowledged the Veteran's subjective accounts of heart palpitations.  As part of the examination the Veteran was provided with a chest X-ray and echocardiogram neither of which demonstrated any cardiologic abnormality nor provided a basis for any heart condition diagnosis.  The examiner specifically denied episodes of ventricular tachycardia.

The subsequent competent medical evidence of record, identified above, does not provide any diagnosis or treatment of a heart condition, to include tachycardia.  Heart rates and rhythms have consistently been documented as normal through VA treatment and examinations and a second echocardiogram conducted in May 2015 did not reveal any abnormalities or heart conditions.  There is no competent medical evidence to the contrary.  As such the Board finds that, given the lack of medical evidence of a heart condition to include tachycardia, the Veteran does not have a current heart disability for VA purposes.

ORDER

Entitlement to service connection for a heart condition, claimed as tachycardia, is denied.


REMAND

The Board finds that a new examination is required to fully adjudicate the Veteran's claim of entitlement to service connection for gastroesophageal disorder.  The Veteran has consistently claimed that he experienced symptoms of gastroesophageal reflux disorder (GERD) while in service, citing the worst of these symptoms during his last period of active service.  The Veteran has also provided that he did not report for treatment of these symptoms while on active duty; this is confirmed by the Veteran's STRs which are silent for any treatment or diagnosis of GERD.  

Symptoms associated with GERD (heartburn, indigestion, etc.) are symptoms that are capable of lay observation.  Therefore the Veteran is competent to say that he experienced such symptoms during his active duty service.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Furthermore, the Board finds that the Veteran is credible in his claim that he experienced GERD symptoms while on active duty, yet did not seek treatment. 

The Veteran was first noted to have clinical evidence of symptoms suggestive of GERD in September 2004, mere months after separation, and a diagnosis of GERD was confirmed in a March 2005 VA examination.  He has received continued medication and treatment for GERD through the VA. 

Given the Board's finding that the Veteran is competent and credible in his claim that he has experienced GERD symptoms beginning in service, a new opinion on direct service connection must be obtained.  Specifically, the Board seeks to answer the question, accepting the Veteran's contentions about his symptoms during active service as true, is it at least as likely as not that the Veteran's current GERD is related to service?

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to determine the current nature and likely etiology of any gastroesophageal disorder, to include GERD.  The claims file and copies of any additional pertinent records should be made available to the examiner for review.

The examiner must accept as true the Veteran's description of any symptoms associated with a gastroesophageal disorder, to include GERD that he experienced while on active duty. 

Based on the examination and review of the record, the examiner should answer the following question:

Is it at least as likely as not (i.e., probability of approximately 50 percent), that any currently diagnosed gastroesophageal disorder, to include GERD, is due to or permanently aggravated by the Veteran's active service?

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

2.  Thereafter, readjudicate the claim on appeal in light of all the evidence of record.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a SSOC, and given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


